Exhibit 10.2
 
confidential treatment requested


THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, AND RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED,
GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. ACCORDINGLY, THE
CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED
SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT
WITH “*****”.
 
April 16, 2014


Mr. Sam Yagan
Chief Executive Officer
Match.com, L.L.C.
8300 Douglas Avenue, Suite 800
Dallas, Texas 75225
 
Re: Amendment No. 1 to Business Development Agreement
 
Dear Mr. Yagan,
 
I am pleased to provide the following Amendment No. 1 to Business Development
Agreement (this “Amendment”) to, among other things, extend the term of our
relationship, continue our plans and meet our aggressive growth targets.
 
This Amendment amends and restates certain provisions of that certain Business
Development Agreement (the “Business Development Agreement”), dated November 27,
2013, by and between SNAP Interactive, Inc. (“SNAP”) and Match.com, L.L.C.
(“Match”). Capitalized terms used but not defined herein shall have the
respective meanings as defined in the Business Development Agreement.  Our
agreed upon terms and conditions are as follows:


 
1.
Amendment of Section 3.  Section 3 of the Business Development Agreement is
hereby deleted in its entirety and replaced with the following language:



Term. The initial term of this Agreement is from the date of this Agreement
through May 16, 2014 (the “Initial Term”).  This Agreement will automatically
renew for an additional term of ninety (90) days, ending on August 14, 2014 (the
“Renewal Term”).


 
2.
Amendment of Section 4.  Section 4 of the Business Development Agreement is
hereby deleted in its entirety and replaced with the following language:



Compensation for SNAP. Match will pay to SNAP a non-refundable aggregate amount
in cash equal to three hundred thousand dollars ($300,000) (i) within two (2)
business days of the execution of this Agreement as consideration for the
Initial Term and (ii) no later than April 18, 2014 as consideration for the
Renewal Term.  Compensation is payable by wire transfer in immediately available
funds, to the bank account designated in writing by SNAP.


 
3.
Amendment of Section 5.  Section 5(e) of the Business Development Agreement is
hereby revised ***** by adding with the following language:



*****


 
4.
Business Development Agreement.  All other terms of the Business Development
Agreement shall remain in full force and effect and are hereby expressly
ratified and confirmed.



 
5.
Titles.  The titles of articles and sections of this Amendment are for
convenience of reference only and shall not be considered a part of or affect
the construction or interpretation of any provisions of this Amendment.

 
 
 

--------------------------------------------------------------------------------

 
 
confidential treatment requested
 
The parties have executed this Amendment as of the date set forth above.  We
look forward to working closely with Match for the future success of our
respective businesses.
 
Sincerely,
 
SNAP INTERACTIVE, INC.
 
/s/ Clifford Lerner                                   
Clifford Lerner
President and Chief Executive Officer
 
ACCEPTED:


MATCH.COM, L.L.C.
 
/s/ Sam Yagan                                          
Sam Yagan
Chief Executive Officer


THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, AND RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED,
GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. ACCORDINGLY, THE
CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED
SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT
WITH “*****”.
 
 
 

--------------------------------------------------------------------------------